FILED
                            NOT FOR PUBLICATION                                 OCT 04 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No.    14-30259

              Plaintiff-Appellee,                 D.C. No. 3:13-cr-00122-SLG

 v.
                                                  MEMORANDUM*
ROBERT EARL CUNNINGHAM,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Robert Earl Cunningham appeals from the district court’s judgment and

challenges the 600-month sentence imposed following his guilty-plea conviction

for six counts of sexual exploitation of a child, in violation of 18 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 2251(a), (b), and (e). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Cunningham contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Cunningham’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality

of the circumstances, including the nature of the offense and the need to protect the

public. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    14-30259